UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6455


RICKY FREEMAN,

                 Petitioner - Appellant,

          v.

ROBERT JONES,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-hc-02153-F)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Freeman, Appellant Pro Se.    Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky        Freeman    seeks   to    appeal    the   district      court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.           28      U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a    substantial      showing        of    the   denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,      537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Freeman has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3